Citation Nr: 1122707	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  07-40 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Jan Dils Attorneys at Law


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2006 rating decision of the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).  The rating decision denied the Veteran's claim for service connection.

The Board presently REMANDS the appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law.  VA will notify the Veteran if further action is required on his part.


REMAND

After careful review of the record, the Board finds that a remand for additional development is necessary before proceeding to evaluate the merits of the Veteran's claim.

Initially, the Board notes that after the issuance of an October 2007 Statement of the Case (SOC), the Veteran submitted lay statements and media articles in support of his claim.  However, he did not submit a waiver of initial RO consideration of this evidence and the RO did not issue a subsequent supplemental SOC.

In Disabled American Veterans (DAV) v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the United States Court of Appeals for the Federal Circuit (Federal Circuit) emphasized the Board's status as "an appellate tribunal."  The Board is prohibited from considering additional evidence, without having to remand the case to the AOJ for initial consideration, unless the Veteran has submitted an appropriate waiver.

As such, the Board must remand the claim to the RO for initial consideration of the additional evidence associated with the record following the issuance of the October 2007 SOC.

Although the Board may not review the newly submitted evidence, it observes that, the last VA treatment records within the claims file are dated April 2006.  In addition, the claims file reflects medical opinions from two private mental health care providers, Dr. Toy and Dr. Echols, but no associated treatment records.  The Veterans Claims Assistance Act of 2000 (VCAA) requires that VA assist claimants with the evidentiary development of pending claims and, as part of this duty to assist, gather all pertinent records of VA treatment and all identified private treatment records.  

The claims file further reflects that the Veteran has not been provided with notice as to how VA assigns disability ratings and effective dates in compliance with Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As such, the RO must send a letter to the Veteran inviting him to submit any evidence not yet associated with the claims file and stating the five elements of a claim for service connection, particularly disability ratings and effective dates, in compliance with Dingess.

Accordingly, the case is REMANDED to the RO for the following action:

1. Ascertain if the Veteran has received any VA, non-VA, or other pertinent medical treatment that is not evidenced by the current record.  The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file.  Obtain these private records - to specifically include, but not limited to, records of treatment from Dr. Toy and Dr. Echols - as well as any records of VA treatment (noting that the last treatment notes within the claims file are dated April 2006) and associate them with the claims folder.  If unsuccessful in obtaining any medical records identified by the Veteran, inform him and provide him an opportunity to submit copies of the outstanding medical records.  

2. Concurrent with the above, issue to the Veteran a corrective VCAA notice letter, meeting the requirements of Dingess (cited to above), particularly as to the assignment of disability ratings and effective dates.

3.   Following the above actions, review and readjudicate the Veteran's claim.  If the benefit sought remains denied, provide the Veteran and his counsel with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).






(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


